               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LONNY LYSAK,                            :
                   Petitioner,          :
                                        :     1:18-cv-1899
      v.                                :
                                        :     Hon. John E. Jones III
MICHAEL CLARK, PA STATE                 :
ATTORNEY GENERAL,                       :
            Respondents.                :

                                   ORDER

                             November 16, 2018

      NOW THEREFORE, upon consideration of petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and for the reasons set forth in the

Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED
             without prejudice.

      2.     There is no basis for the issuance of a certificate of appealability. See
             28 U.S.C. § 2253(c).

      3.     The Clerk of Court is directed to CLOSE this case.


                                        s/ John E. Jones III
                                        John E. Jones III
                                        United States District Judge
